Citation Nr: 1820477	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  17-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating for bilateral sensorineural hearing loss in excess of 30 percent before May 24, 2016, and in excess of 40 percent thereafter. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served as a recognized Philippine Scout in the Regular Army from August 1946 to May 1949.  This service, although not deemed to be active service, is eligible for VA compensation, to include as a result of service-connected disability.  38 U.S.C. § 107(b)(2) (2012); 38 C.F.R. § 3.40(b) (2017). 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines that granted service connection for bilateral hearing loss and established an initial 30 percent rating.  The Veteran sought a higher initial rating.

During the Veteran's appeal, the RO's September 2016 rating decision granted an increased evaluation for the service-connected hearing loss, changing the rating from 30 percent to 40 percent disabling, effective as of May 24, 2016.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant is generally presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, although an increase has been granted, the issue remains in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to May 24, 2016, the Veteran demonstrated an average hearing loss of no greater than 76 decibels in the right ear and 75 decibels in the left ear, representing a Level VI impairment bilaterally for VA compensation purposes.  

2. Since May 24, 2016, the Veteran demonstrated an average hearing loss of no greater than 80 decibels in each ear, representing a Level VII impairment bilaterally for VA compensation purposes.  


CONCLUSION OF LAW

The criteria are not met for an initial rating for bilateral hearing loss in excess of 30 percent prior to May 24, 2016, nor in excess of 40 percent thereafter.  
38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 4.1-4.7, 4.85, Diagnostic Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In this case, the Veteran has not referred to any explicit deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence within the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the given claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Disability Evaluation

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The ratings percentages contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disability and the residual limitations that result in civil occupations.  Separate diagnostic codes (DC) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

In determining the appropriate evaluation in a given case, many different statutes, regulations, and case law applicable to VA govern.  Each disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  When after careful consideration of all available data, a reasonable doubt arises regarding the degree of disability, such doubt must be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Every element in any way affecting the probative value to be assigned to the evidence in each individual claim must be thoroughly and conscientiously studied so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under § 4.85, evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran has reported feeling the "bad effect" of his hearing loss, which he describes as severe in nature, and which he believes is deserving of a higher compensation rate.  VA Form 9, February 2017; see also Notice of disagreement, October 2016.  The Veteran reports that he "can hardly hear anything" and that relatives must speak or shout near his ear in order to communicate with him.  VA examination, September 2014.  

Decreased hearing is subjective in nature and among the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran is clearly competent to relate experiencing diminished hearing acuity.  However, he is not competent to provide a probative (persuasive) opinion on the severity of his bilateral hearing loss disability in terms of the applicable rating criteria without the appropriate medical training and expertise.  Indeed, a higher rating for bilateral hearing loss requires demonstration of hearing loss in terms of audiometric test results of puretone thresholds.  38 C.F.R. § 4.85.  In this case, the overall evidence of record does not support the Veteran's claim for higher ratings.  


Before May 24, 2016 

The Veteran's service-connected bilateral hearing loss was initially assigned a 30 percent rating effective from March 16, 2013 to May 23, 2016.  38 C.F.R. § 4.85, DC 6100. 

The Veteran had a private audiology examination in June 2013.  Speech recognition test results and audiometric puretone thresholds at the 4000 Hertz level were not recorded. 

The remaining pure tone thresholds as reported, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
70
None 
LEFT
70
55
65
70
None

The Veteran then had a VA audiology examination in September 2014.  The average puretone threshold was 76 decibels in the right ear and 75 decibels in the left ear.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
75
80
85
LEFT
75
70
70
75
85

Of note, the September 2014 examiner expressly stated that use of a word recognition score would not be appropriate for this Veteran as language difficulties, cognitive problems or inconsistent word recognition scores made combined use of puretone average and word recognition scores inappropriate in this case.  Thus, only the puretone averages are used for both ears.  See September 2014 VA examination report. 

The June 2013 private audiological examination is incomplete, and higher puretone threshold scores reflect a greater hearing loss.  In other words, the September 2014 VA examination results are of greater benefit to the Veteran.  Thus, the Board will set aside the private examination results in favor of the more probative VA audiometric results from this time period. 

Then, applying the results of the September 2014 VA examination to Table VIA, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, yields a value of Level VI hearing impairment for both ears.  Applying these values to Table VII indicates his bilateral hearing loss warrants a 30 percent rating.  38 C.F.R. § 4.85.

Although the Veteran exhibits an exceptional pattern of hearing impairment, as designated by 38 C.F.R. § 4.86, where he exhibits a puretone threshold of 55 decibels or more at the four tested frequencies, the Board is unable to consider whether a higher Roman numeral designation is available under Table VI or Table VIA in this case, as Table VI is dependent upon use of a speech discrimination score, which was determined not to be audiologically appropriate for this Veteran.  Therefore, there is no basis for a higher rating for this period.

Since May 24, 2016 

The rating for the Veteran's bilateral hearing loss was increased to 40 percent disabling effective as of May 24, 2016, the date of a VA examination which showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
70
80
80
90
LEFT
80
75
75
85
85

The average puretone threshold at the frequencies between 1000 and 4000 Hertz was 80 decibels in each ear.  

Of note, the May 2016 examiner expressly stated that use of a word recognition score would not be appropriate for this Veteran as language difficulties, cognitive problems or inconsistent word recognition scores made combined use of puretone average and word recognition scores inappropriate in this case.  Thus, only the puretone averages are used for both ears.  See May 2016 VA examination report. 

Applying the results of the May 2016 VA examination to Table VIA yields a value of Level VII hearing impairment for both ears.  Applying these values to Table VII indicates his bilateral hearing loss warrants a 40 percent rating as of the date of these audiometric test results.  38 C.F.R. § 4.85.  

Although the Veteran exhibits an exceptional pattern of hearing impairment, as designated by 38 C.F.R. § 4.86, where he exhibits a puretone threshold of 55 decibels or more at the four tested frequencies, the Board is unable to consider whether a higher Roman numeral designation is available under Table VI or Table VIA in this case, as Table VI is dependent upon use of a speech discrimination score, which was determined not to be audiologically appropriate for this Veteran.  Therefore, there is no basis for a higher rating for this period.

Again, the application of the results of audiometric testing is mechanical in nature, and the probative evidence does not support the assignment of a higher rating on any grounds.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).   

For these reasons, the Board finds that an initial rating for bilateral hearing loss in excess of 30 percent before May 24, 2016 is not warranted, and a rating in excess of 40 percent since May 24, 2016 is not warranted on any grounds.  


ORDER

The claim for an initial rating for bilateral sensorineural hearing loss in excess of 30 percent before May 24, 2016, and in excess of 40 percent thereafter, is denied.




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


